DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and newly added 15-20) in the reply filed on 2/8/20 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/9/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otremba et al. (U.S. 2010/0297810 A1; “Otremba”).
Regarding claim 1, Otremba discloses a method, comprising:
Molding a laser direct structuring material (15, Fig. 3) onto at least one semiconductor chip (6, Fig. 3) which is mounted on a leadframe (35, Fig. 2-3), the molded laser direct structuring material (15, Fig. 3) providing at least one portion of an insulating package for the at least one semiconductor chip, the at least one portion of the insulating package having an outer surface (19, Fig. 3) ([0056]);
Providing at least one electrically conductive formation (46, 36, Fig. 3) extending between the outer surface (19, Fig. 3) of the at least one portion of the insulating package and the at least one semiconductor chip (6, Fig. 3) ([0055]); and
Applying an electrically conductive clip (27, 12, Fig. 6) onto (as in “over”) the outer surface (19, Fig. 6) of the at least one portion of the insulating package and a top surface of the at least one electrically conductive formation (46, 36, Fig. 3), said electrically conductive clip (27, 12, Fig. 6) being electrically coupled to the at least one electrically conductive formation (46, 36, Fig. 3) and electrically coupled to the leadframe (35, Fig. 6), with the at least one semiconductor chip (6, Fig. 6) located intermediate the leadframe and the electrically conductive clip ([0059]).
Regarding claim 2, Otremba discloses further comprising molding a molding material (16, Fig. 7) onto the electrically conductive clip applied onto the outer surface of the at least one portion of the insulating package, said molding material providing at least one further portion of the insulating package for the at least one semiconductor chip ([0060]).
Regarding claim 5, Otremba discloses providing a mounting paddle (25, Fig. 5) for said electrically conductive clip at the outer surface of the at least one portion of insulating package ([0058]).
Regarding claim 6, Otremba discloses providing said mounting paddle (25, Fig. 5) for said electrically conductive clip comprises plating the outer surface of the at least one portion of the insulating package ([0062]).
Regarding claim 7, Otremba discloses providing said at least one electrically conductive formation comprises: laser drilling at least one hole extending through the laser direct structuring material ([0061]); and plating an inner wall of said at least one hole ([0062]).
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (U.S. 2016/0163671 A1; “Kumar”).
Regarding claim 1, Kumar discloses a method, comprising:
Molding a laser direct structuring material (306, Fig. 3D) onto at least one semiconductor chip (302, Fig. 3D) which is mounted on a leadframe (301, Fig. 3D), the molded laser direct structuring material providing at least one portion of an insulating package for the at least one semiconductor chip, the at least one portion of the insulating package having an outer (top) surface ([0029]);
Providing at least one electrically conductive formation (312-313, Fig. 3F) extending between the outer surface of the at least one portion of the insulating package and the at least one semiconductor chip ([0031]); and
Applying an electrically conductive clip (314-315, Fig. 3G) onto (as in “over”) the outer surface of the at least one portion of the insulating package and a top surface of the at least one electrically conductive formation (312-313, Fig. 3F), said electrically conductive clip being electrically coupled to the at least one electrically conductive formation and electrically coupled to the leadframe (301, Fig. 3D), with the at least one semiconductor chip (302, Fig. 3D) located intermediate the leadframe and the electrically conductive clip ([0032]).
Regarding claim 8, Kumar discloses applying the electrically conductive clip (314-315, Fig. 3G) onto the outer surface of the at least one portion of the insulating package via soldering ([0032]).
Regarding claim 9, Kumar discloses prior to molding the laser direct structuring material, providing at least one electrically conductive wire (305, Fig. 3C) between the leadframe and the at least one semiconductor chip, wherein the at least one electrically conductive wire is embedded in the at least one portion of insulating package ([0028]; Fig. 3D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otremba et al. (U.S. 2010/0297810 A1; “Otremba”) as applied to claim 1 above, and further in view of Knapp et al. (U.S. 2004/0266037 A1; “Knapp”).
Regarding claim 3, Otremba discloses providing at least one electrically conductive formation (46, 36, Fig. 3; [0055]) but does not disclose it faces at least one contact stud bump.  Knapp discloses providing at least one contact stud bump (22, Fig. 5) which faces at least one electrically conductive formation (13, Fig. 5) ([0021]-[0023]).  Because both Otremba and Knapp teach methods of forming electrically conductive connecting structures, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of providing at least one contact stud bump facing the at least one electrically conductive formation.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 4, Knapp discloses forming an opening exposing at least one contact stud bump and filling the opening with an electrically conductive material ([0024]-[0025]).  
Allowable Subject Matter
Claims 15-20 are allowed.
Claim 15 contains allowable subject matter because of the limitation of forming a paddle on an upper surface of the molded laser direct structuring material, said paddle in contact with the via; attaching an electrically conductive clip onto the paddle, wherein said electrically conductive clip is electrically coupled to the semiconductor chip through said via; and electrically connecting the electrically conductive clip to the leadframe.  Claims 16-20 depend on claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/26/2021